              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00283-MR


JACQUALYN LANIER and             )
JIMMY MASSEY,                    )
                                 )
                   Plaintiffs,   )
                                 )
     vs.                         )             MEMORANDUM OF
                                 )             DECISION AND ORDER
PUBLIX SUPER MARKETS, INC.       )
and PUBLIX NORTH                 )
CAROLINA, LP,                    )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on the Defendants “Motion for

Summary Judgment and Alternative Motion to Dismiss Pursuant to Rule

41(b) for Plaintiffs’ Failure to Prosecute and Comply with Rules of Civil

Procedure and Orders of This Court” [Doc. 34].

I.   BACKGROUND

     On May 22, 2019, Jacqualyn Lanier and Jimmy Massey (the

“Plaintiffs”) filed a complaint in Buncombe County Superior Court against

Public Super Markets, Inc. and Publix North Carolina, LP (the “Defendants”)

asserting claims for negligence and loss of consortium stemming from a slip

and fall at one of the Defendants’ supermarkets in Asheville, North Carolina.



     Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 1 of 8
[Doc. 1-2]. On October 1, 2019, the Defendants removed the action to this

Court after becoming aware that the amount in controversy exceeds

$75,000. [Doc. 1 at 3].

      On October 4, 2019, the Plaintiffs’ counsel informed the Court that she

was going to move to withdraw because she is not admitted to practice in

federal court. [Doc. 7]. On November 1, 2019, the Plaintiffs’ counsel filed a

Motion to Withdraw. [Doc. 11]. On November 15, 2019, the Honorable

Magistrate Judge W. Carleton Metcalf held a hearing and granted counsel’s

motion to withdraw. [Doc. 12]. The Plaintiffs have not secured new counsel

and have opted-out of the Court’s pro se settlement assistance program.

[Doc. 28]. Instead, the Plaintiffs are proceeding pro se.

      On October 13, 2020, the Defendants filed the present “Motion for

Summary Judgment and Alternative Motion to Dismiss Pursuant to Rule

41(b) for Plaintiffs’ Failure to Prosecute and Comply with Rules of Civil

Procedure and Orders of This Court” [Doc. 34]. That Motion contends that

the Plaintiffs have each failed to respond to the Defendants’ First Requests

for Admissions, which asked the Plaintiffs to admit that the “Defendants were

not negligent in any manner as alleged in Plaintiffs’ Complaint and

Defendants are entitled to an Order from the Court dismissing the Plaintiffs’

Complaint in this matter, with prejudice.” [Doc. 34-1 at 4; Doc. 34-2 at 2].


                                      2

     Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 2 of 8
The Defendants contend that those requests are deemed admitted under by

virtue of the Plaintiffs failure to respond. [Doc. 34 at 2-3].1

      On November 2, 2020, the Court entered a Roseboro Order advising

the Plaintiffs of the heavy burden that they carry in responding to the

Defendants’ Motion for Summary Judgment and directing them to respond

to the Defendants’ Motion. [Doc. 36]. The Order also instructed the Plaintiffs

to show cause in writing why this action should not be dismissed due to the

Plaintiffs’ failure to comply with the Federal Rules of Civil Procedure and the

Court’s Orders. [Id. at 5].

      On December 2, 2020, the Plaintiffs responded.                 [Doc. 39].     The

Plaintiffs seem to assert that the Defendants previously made a Motion for

Summary Judgment before the Buncombe County Superior Court that was

denied without prejudice. [Doc. 39-3]. The Plaintiffs’ other arguments are

unclear, but they do not appear to be directed at the Plaintiffs’ failure to

respond to the Defendants’ First Requests for Admissions.




1 The Defendants also ask the Court to dismiss the case under Federal Rule of Civil
Procedure 41(b) because the Plaintiffs allegedly failed to serve initial disclosures that
complied with Federal Rule of Civil Procedure 26; failed to respond to the Defendants’
First Sets of Interrogatories and First Requests for Product of Documents; failed to
respond to the Defendants’ First Requests for Admissions; and failed to appear at
scheduled depositions. [Id. at 4-6].
                                           3

      Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 3 of 8
II.   STANDARD OF REVIEW

      Summary judgment is appropriate if the pleadings, depositions,

answers, admissions, stipulations, affidavits, and other materials on the

record show “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a)&(c).

“As the Supreme Court has observed, ‘this standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.’” Bouchat v.

Baltimore Ravens Football Club, Inc., 346 F.3d 514, 519 (4th Cir. 2003)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).

      “Facts are material when they might affect the outcome of the case,

and a genuine issue exists when the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.” Ballengee v. CBS Broad., Inc.,

968 F.3d 344, 349 (4th Cir. 2020) (quoting News & Observer Publ’g Co. v.

Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010)). The Court

does not make credibility determinations or weigh the evidence when ruling

a motion for summary judgment. Guessous v. Fairview Prop. Invs., LLC,

828 F.3d 208, 216 (4th Cir. 2016). “Regardless of whether he may ultimately

be responsible for proof and persuasion, the party seeking summary


                                      4

      Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 4 of 8
judgment bears an initial burden of demonstrating the absence of a genuine

issue of material fact.” Bouchat, 346 F.3d at 522. If this showing is made,

the burden then shifts to the nonmoving party who must convince the Court

that a triable issue does exist. Id.

       In considering the facts on a motion for summary judgment, the Court

will view the pleadings and material presented in the light most favorable to

the nonmoving party and must draw all reasonable inferences in the

nonmoving party's favor. Smith v. Collins, 964 F.3d 266, 274 (4th Cir. 2020).

III.   DISCUSSION

       In the Court’s Roseboro Order, the Plaintiffs were advised that, in

response to a motion for summary judgment, they carry the burden of

presenting a forecast of evidence to show that there is a genuine issue of

fact for trial, and that if they have any such evidence, they are required to

present it to this Court in a manner permitted by Rule 56(c) of the Federal

Rules of Civil Procedure. [Doc. 36]. While the Plaintiffs have responded to

the Defendants’ Motion for Summary Judgment [Doc. 39], this response

does not include any forecast of evidence from which a jury could find in their

favor. As the Plaintiffs have failed to a present a genuine issue of fact for

trial, the Defendants are entitled to summary judgment on the Plaintiffs’

claims of negligence and loss of consortium.


                                       5

       Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 5 of 8
      In addition to their failure to present a forecast of evidence in response

to the Defendants’ Motion for Summary Judgment, the Plaintiffs failed to

respond to the Defendants’ requests for admission during the discovery

period. Under Federal Rule of Civil Procedure 36(a)(3), a matter in a request

for admission “is admitted unless, within 30 days after being served, the party

to whom the request is directed serves on the requesting party a written

answer or objection addressed to the matter and signed by the party or its

attorney.” Because the Plaintiffs failed to respond to the Defendants’ First

Requests for Admissions, those requests are deemed admitted.2                          Id.

Accordingly, the Plaintiffs have admitted, among other things, that the

“Defendants were not negligent in any manner as alleged in Plaintiffs’

Complaint[,]” that the Plaintiffs are “not entitled to recover compensatory or

any other damages, any judgment, or any cost of litigation or attorneys’ fees

from Defendants as a result of . . . the subject of Plaintiffs’ Complaint in this

case[,]” and that the “Defendants are entitled to an Order from the Court

dismissing the Plaintiffs’ Complaint in this matter, with prejudice.” [Docs. 34-

1; 34-2].




2 The Court notes that the Plaintiffs not only failed to respond to the Requests for
Admissions within the thirty days as required by Rule 36, they failed to respond at all in
the four months since the requests were served.
                                            6

      Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 6 of 8
       In sum, the Plaintiffs have failed to present a forecast of evidence from

which a reasonable jury could find that the Defendants were negligent.

Further, by their failure to respond to the Defendants’ request for admissions,

they are deemed to have admitted that they are not entitled to recover any

damages. As such, the Plaintiffs cannot maintain a claim for negligence or

loss of consortium.3 Accordingly, the Defendants are entitled to summary

judgment on those claims, and this case will be dismissed.4

                                        ORDER

       IT IS, THEREFORE, ORDERED that the Defendants’ Motion for

Summary Judgment [Doc. 34] is GRANTED and the Plaintiffs’ claims for

negligence and loss of consortium are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the Defendants’ “Alternative Motion

to Dismiss Pursuant to Rule 41(b) for Plaintiffs’ Failure to Prosecute and

Comply with Rules of Civil Procedure and Orders of This Court” [Doc. 34] is

hereby DENIED as moot.




3 The Plaintiffs also present no forecast of evidence in response to the Defendants’ Motion
for Summary Judgment to show that the Defendants were negligent or responsible for
any loss of consortium.

4 The Plaintiffs’ failure to prosecute this matter also constitutes a basis for dismissing the
claims under Federal Rule of Civil Procedure 41(b).
                                              7

      Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 7 of 8
IT IS SO ORDERED.



                     Signed: December 28, 2020




                                  8

Case 1:19-cv-00283-MR-WCM Document 41 Filed 12/28/20 Page 8 of 8
